WELSH, District Judge.
Defendant has moved to transfer to the Middle District of Pennsylvania the within action which was brought in this the Eastern District of Pennsylvania. See 28 U.S.C. Section 1404(a). In support thereof it is stated it intends calling as witnesses at least two of its employees and four physicians who treated plaintiff, all of whom reside in the Middle District.
It is our opinion that these facts are insufficient to show that it would be for the convenience of parties and witnesses and in the interest of justice to transfer this case to the Middle. District, particularly in view of the facts that the distances here involved are relatively short, that this District constitutes plaintiff’s choice of forum, and that plaintiff intends calling as witnesses two doctors who reside in this District.